Exhibit 10.2

 

MUTUAL RELEASE

 

RECITALS

 

A.                                   Keith A. Tucker (“Mr. Tucker”) was employed
by Waddell & Reed Financial, Inc. (“Company”).

 

B.                                     On May 25, 2005, Mr. Tucker’s employment
with Company terminated.

 

C.                                     Mr. Tucker and Company wish to resolve
all matters arising out of Mr. Tucker’s employment with Company and the
termination thereof.

 

D.                                    Therefore, Mr. Tucker and Company have
reached the following agreements:

 

AGREEMENTS

 

1.                                       In consideration of Company’s
agreements as set forth in paragraph 5 of this Mutual Release, Mr. Tucker
forever releases and waives any and all claims, counts, causes of action and
demands of any kind or nature for money or anything else, whether such claims
are known or unknown (including any right to relief in any lawsuit that may be
brought on Mr. Tucker’s behalf by any government agency or other person based on
any claims released herein), against Company, and its related entities,
affiliates, predecessors, successors and/or its and their directors, officers,
employees, attorneys and agents (collectively the “Released Parties”), that
arose prior to Mr. Tucker’s signing of this Mutual Release or that relate in any
way to Mr. Tucker’s employment or termination of employment with Company.  This
release includes, but is not limited to, any and all claims of race
discrimination, sex discrimination, national origin discrimination, religious
discrimination, disability discrimination, age discrimination and unlawful
retaliation, and any and all claims under the following:

 

a.                                       Title VII of the Civil Rights Act of
1964, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 2000e et seq.;

 

b.                                      Civil Rights Act of 1866, 42 U.S.C.
§ 1981;

 

c.                                       Age Discrimination in Employment Act,
29 U.S.C. § 621 et seq.;

 

d.                                      Kansas Act Against Discrimination,
Chapter 44, Art. 10, K.S.A.;

 

e.                                       Missouri Human Rights Act, R.S.Mo
§213.010 et seq.;

 

f.                                         The Texas Commission on Human Rights
Act, Tex. Lab. Code Ann. §21.001 et seq.;

 

g.                                      Employee Retirement Income Security Act
of 1974, as amended, 29 U.S.C. § 1001 et seq.;

 

--------------------------------------------------------------------------------


 

h.                                      Americans with Disabilities Act of 1990,
42 U.S.C. § 12101 et seq.;

 

i.                                          Rehabilitation Act of 1973, 29
U.S.C. § 706 et seq.;

 

j.                                          Family and Medical Leave Act, 29
U.S.C. § 2601, et seq.;

 

k.                                       Common law, including, but not limited
to, claims for breach of express or implied contract, violation of public
policy, wrongful discharge, defamation, whistle-blowing, fraudulent
misrepresentation, negligent misrepresentation, intentional or negligent
infliction of emotional distress or other tort type claims; and

 

l.                                          All other federal, state and local
laws, statutes, ordinances, regulations, orders and executive orders;

 

provided, however, this release does not apply to rights or claims that may
arise after Mr. Tucker signs this Mutual Release.

 

5.                                       In exchange for Mr. Tucker’s promises
in this Mutual Release, Company agrees to make the payments described in
Sections 3 and 4 of that certain Consulting Agreement dated May 25, 2005,
between the Company and Mr. Tucker, on the terms and conditions described
therein. In consideration of Mr. Tucker’s agreements and covenants in this
Mutual Release, the Released Parties forever release and waive any and all
claims, counts, causes of action and demands of any kind or nature for money or
anything else, whether such claims are known or unknown, against Mr. Tucker,
that arose prior to Mr. Tucker’s signing of this Mutual Release or that relate
in any way to Mr. Tucker’s employment or termination of employment with Company,
except for claims, demands, actions or causes of actions arising out of
Mr. Tucker’s Wrongful Acts.  For purposes of this Release, Wrongful Acts include
(i) breaches of the duty of loyalty to the Company or its stockholders;
(ii) acts or omissions not in good faith or which involve intentional misconduct
or knowing violation of law; or (iii) deriving an improper personal benefit from
any transaction with the Released Parties.

 

6.                                       The purpose of this Mutual Release and
provision to Mr. Tucker of valuable consideration is to provide for an amicable
separation from employment, to avoid economic hardship for Mr.Tucker, and to
resolve all claims. Company believes this Mutual Release and the related
agreements are fair and reasonable, but because it is important for Mr. Tucker
to fully understand this Mutual Release and voluntarily decide to execute it,
this Mutual Release includes the following information:

 

a.                                       Mr. Tucker is advised and encouraged to
consult with an attorney of his choice before signing this Mutual Release which
includes a release of all claims including claims for age discrimination under
the Age Discrimination in Employment Act.

 

b.                                      Mr. Tucker has up to twenty-one (21)
days within which to consider this Mutual Release.

 

c.                                       If Mr. Tucker signs this Mutual
Release, Mr. Tucker then will have seven (7) calendar days after the date he
signs it, to revoke his acceptance of its terms.  To be

 

2

--------------------------------------------------------------------------------


 

effective, any revocation must be in writing and received by Company within
seven (7) days after Mr. Tucker signs this Mutual Release.

 

7.                                       This Mutual Release may not be amended
except upon the written agreement signed by Mr. Tucker and Company.

 

8.                                       Nothing in this Mutual Release is an
admission by either Mr. Tucker or Company of any wrongdoing, either in violation
of applicable law or otherwise, and nothing in this Mutual Release is to be
construed as such by anyone.

 

9.                                       Mr. Tucker agrees that provision to him
of the consideration set forth in this Mutual Release is valuable consideration
to which Mr. Tucker would not otherwise be entitled.

 

10.                                 The parties have not relied on any
representations, promises or agreements of any kind made to them in connection
with this Mutual Release, except for those set forth in writing in this Mutual
Release.

 

11.                                 All disputes which arise out of the
interpretation and enforcement of this Mutual Release shall be governed by the
laws of the State of Kansas without giving effect to its choice of law
provisions.

 

12.                                 This Mutual Release does not become
effective or enforceable against either party until eight days after Mr. Tucker
signs and has not revoked this Mutual Release.

 

13.                                 This Mutual Release is not intended to and
does not release any claims, counts, causes of action and demands of any kind or
nature for money or anything else, whether such claims are known or unknown,
(i) relating to sums payable to Mr. Tucker pursuant to Company benefit or
retirement plans, (ii) relating to that certain Consulting Agreement dated
May 25, 2005, between the Company and Mr. Tucker, (iii) relating to claims for
indemnification pursuant to the Company’s bylaws and certificate of
incorporation, or (iv) relating to Mr. Tucker’s stock option and restricted
stock agreements.

 

3

--------------------------------------------------------------------------------


 

KNOWING AND VOLUNTARY AGREEMENT

 

I fully understand the terms of this Mutual Release.  I knowingly and
voluntarily agree to sign this Mutual Release and to release all my claims under
this Mutual Release, including statutory claims under the Age Discrimination in
Employment Act.  I also acknowledge that I have been given twenty-one (21) days
within which to consider this Mutual Release.  I have been advised and
encouraged to consult with counsel.  I have been fully apprised of my rights.  I
understand my rights, and I have determined to execute this Mutual Release at
this time and on the date reflected.  I understand that I may revoke this Mutual
Release within seven (7) days after signing it by providing written notice to: 
Waddell & Reed Financial, Inc., Attention: Daniel C. Schulte, General Counsel.

 

 

 

 

 

Keith A. Tucker

 

 

 

/s/ Keith A. Tucker

 

May 25, 2005

 

Signature

Date

 

 

 

 

Waddell & Reed Financial, Inc.

 

 

 

 

 

 

 

 

 

 

 

/s/ Henry J. Herrmann

 

May 25, 2005

 

By:  Henry J. Herrmann

Date

Title:  President

 

 

4

--------------------------------------------------------------------------------